Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”) was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 1, 2022, has been entered.
 
Status of Claims
Claims 1-5 and 7-21 were previously pending and subject to a non-final Office Action dated January 15, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed a Notice of Appeal and an Appeal Brief on April 9, 2021, after which an Examiner’s Answer was mailed on May 7, 2021.  After Applicant filed a Reply Brief on July 7, 2021, the Board issued a Decision on September 1, 2022 (“Decision”), reversing the rejection of all rejections under 35 USC 103 but maintaining the rejections under 35 USC 101.  Applicant then filed the RCE along with an amendment on November 1, 2022 (“the Amendment”), amending claim 11; canceling claims 1-5, 7-10, and 21; and adding new claims 22-29.  The present non-final Office Action addresses pending claims 11-20 and 22-29 in the Amendment.
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112, 101, and 103 set forth in the Final Office Action have been fully considered.  In relation to the claim rejections under 35 USC 101, these rejections are nevertheless maintained.  In relation to the claim rejections under 35 USC 103, Applicant’s arguments are moot in view of the new grounds of rejection set forth herein as necessitated by the Amendment.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 10 of the Amendment, Applicant takes the position that “The claims as currently amended recite the step of “administering the pathogen therapy recommendation to the patient, wherein the pathogen therapy recommendation comprises an antibiotic,” and are directed to a very specific and complex process for treating a human subject with an antibiotic.  Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception.”
The Examiner disagrees because administering an antibiotic to a patient constitutes “certain methods of organizing human activity” as it relates to managing human behavior/interactions between people (e.g., interactions between medical professionals and their patients).  Furthermore, as noted below and as sustained by the Board at pages 5-6 of the Decision, comparing features and selecting a model recites a mental process.
At pages 10-11 of the Amendment, Applicant takes the position that the step of “administering the pathogen therapy recommendation to the patient, wherein the pathogen therapy recommendation comprises an antibiotic” is a “particular treatment or prophylaxis” (per MPEP 2106.04(d)(2)) because it is “a very specific class/category of treatments/drugs that is administered to a very specific patient” and thus amounts to a “practical application” of the at least one abstract idea.
Assuming for purposes of argument that “administering the pathogen therapy recommendation to the patient, wherein the pathogen therapy recommendation comprises an antibiotic” is an “additional limitation,” the Examiner disagrees that it amounts to “particular treatment or prophylaxis” under MPEP 2106.04(d)(2).  The patent-eligible Patent Office example discussed in MPEP 2106.04(d)(2) includes “administering a lower than normal dosage of a beta blocker medication to a patient identified as having [a] poor metabolizer genotype.”  Accordingly, both the treatment (beta blocker medication) and the patient condition (poor metabolizer genotype) are specific and particular such that the abstract idea is integrated into a practical application.
In contrast, the present claims never recite any specific disease or medical condition of the patient such that the recited antibiotic administration step has a mere nominal or insignificant relationship to the exception.  Notwithstanding that the present claims never even recite that the patient has a pathogen in the first place, but a “pathogen” is not specific or particular.  For instance, the first paragraph of https://en.wikipedia.org/wiki/Pathogen states “In biology, a pathogen ... in the oldest and broadest sense, is any organism or agent that can produce disease. A pathogen may also be referred to as an infectious agent, or simply a germ.” (Emphasis added).  Accordingly, a “pathogen” is not specific or particular.
At page 12 of the Amendment, Applicant asserts “Applicant respectfully asserts that rather than simply recite conventional steps appended to a judicial exception, the claims recite a specific multi-step method for treating a human subject diagnosed with a pathogen, comprising the selection and administration of a specific pathogen treatment comprising an antibiotic.  However, as noted above, administering a specific pathogen treatment comprising an antibiotic is not particular and specific.
The 35 USC 101 rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "receiving a pathogen treatment for a patient, the pathogen therapy recommendation comprising..." in lines 2-3.  However, “the pathogen therapy recommendation” is subsequently referenced multiple times in the claim rather than the “pathogen treatment.”  Accordingly, the Examiner will assume "receiving a pathogen treatment for a patient, the pathogen therapy recommendation comprising..." reads --receiving a pathogen therapy recommendation 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 and 22-29 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 11-20 and 22-29 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites:

A method for administering a pathogen treatment recommendation for a patient, the method comprising: 
receiving at least one newly-available patient feature for the patient, the newly-available patient features comprising at least microbiology information about the pathogen, wherein the microbiology information comprises genetic sequencing data, antibiotic testing data, and/or gram staining data; 
adding the newly-available patient feature to an indication of all available patient features previously established for a previous application of one of a collection of trained models to the patient; 
comparing the indication of all available patient features to the metadata associated with the respective trained models to determine whether the input features are available for applying the respective trained models to the patient; 
selecting a selected trained model based on determining that the input features for the selected trained model are available for applying the selected trained model to the patient, wherein the selected trained model utilizes the received microbiology information about the pathogen; 
invoking the selected trained model;
receiving an output of the selected trained model, comprising a pathogen therapy recommendation, the pathogen therapy recommendation comprising: (i) an identification of the selected trained model, (ii) a confidence in the selected trained model, and (iii) an evidence basis for the recommended pathogen therapy; and
administering the pathogen therapy recommendation to the patient, wherein the pathogen therapy recommendation comprises an antibiotic.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because a newly-available patient feature to an indication of all available patient features previously established for a previous application of one of a collection of trained models to the patient, comparing existing and newly-received patient features/data to input features/data of a plurality of “models” for application to the patient data, and then selecting one of the models based on the comparison for generating a patient pathogen therapy recommendation is an observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be performed in the human mind.  For instance, a user could think about demographics, certain particular medication sensitivities of a patient, and pathogen microbiology information, compare such patient input types to inputs of a number of “models” (e.g., a first “model” that relates a first set of input data to certain treatment recommendations and a second “model” that relates a second set of input data to treatment recommendations), and then select one of the models (e.g., the first model in the above example) that takes similar inputs as the patient input such that the selected model uses the received patient input (including, inter alia, the pathogen microbiology information such as for example bacteria type, etc.).  There is nothing in the claims indicating or requiring that such steps could not be practically performed in the human mind. 
Furthermore, the limitations directed to administering a pathogen therapy recommendation in the form of an antibiotic to the patient constitute “certain methods of organizing human activity” because they relate to managing human behavior/interactions between people (e.g., interactions between patients and medical professionals).  
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 12, 13, 17, 23, and 24 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 12 and 23, these claims recite that the selecting includes selecting the model with the greatest number of available input features and therefore further refine a step (the “selecting” step) that was already indicated as being part of the at least one abstract idea.
-In relation to claims 13 and 24, these claims recite that the selecting includes selecting the model placed furthest in a sequence of models therefore further refine a step (the “selecting” step) that was already indicated as being part of the at least one abstract idea.
-In relation to claim 17, this claim calls for generating a “label” and then generating a new training example from the generated label which can be practically performed in the human mind with pen and paper (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):

A method for administering a pathogen treatment recommendation for a patient, the method comprising: 
receiving at least one newly-available patient feature for the patient, the newly-available patient features comprising at least microbiology information about the pathogen (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)), wherein the microbiology information comprises genetic sequencing data, antibiotic testing data, and/or gram staining data (mere field of use limitations as noted below, see MPEP § 2106.05(h)); 
adding the newly-available patient feature to an indication of all available patient features previously established for a previous application of one of a collection of trained models to the patient; 
comparing the indication of all available patient features to the metadata associated with the respective trained models to determine whether the input features are available for applying the respective trained models to the patient; 
selecting a selected trained model based on determining that the input features for the selected trained model are available for applying the selected trained model to the patient, wherein the selected trained model utilizes the received microbiology information about the pathogen; 
invoking the selected trained model (mere instructions to apply the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f));
receiving an output of the selected trained model, comprising a pathogen therapy recommendation (mere instructions to apply the above-noted at least one abstract idea (Id.) as well as insignificant post-solution activity (see MPEP § 2106.05(g)), the pathogen therapy recommendation comprising: (i) an identification of the selected trained model, (ii) a confidence in the selected trained model, and (iii) an evidence basis for the recommended pathogen therapy (mere field of use limitations as noted below, see MPEP § 2106.05(h)); and
administering the pathogen therapy recommendation to the patient, wherein the pathogen therapy recommendation comprises an antibiotic.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to receiving patient features, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of invoking the selected trained model and receiving an output of the model in the form of a therapy recommendation, the Examiner submits that these additional limitations are mere instructions to apply the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)) and/or insignificant post-solution activity (see MPEP § 2106.05(g)). 
Regarding the additional limitations specifying the specific types of microbiology information and pathogen therapy recommendations, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 11 and analogous independent claim  22 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 14 and 25: These claims calls for providing the available patient features to the input features in trained model to invoke the model which thus amounts to mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)) as well as insignificant post-solution activity (see MPEP § 2106.05(g)). 
Claims 15, 18, 26, and 27: These claims specify that antibiotic sensitivity data for a patient population is provided to the models and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(e)).
Claims 16, 17, and 27: These claims call for periodically retraining the models which merely recites the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 19 and 28: These claims recite that first and second of the models are respectively configured to accept first and second data from first and second procedures that take respective first and second different amounts of time and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(e)).
Claims 20 and 29: These claims recite that first and second of the models are respectively configured to accept early and late genetic sequencing values in relation to pathogens and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of invoking the selected trained model and receiving an output of the model in the form of a therapy recommendation, the Examiner submits that these additional limitations are mere instructions to apply the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)) and/or insignificant post-solution activity (see MPEP § 2106.05(g)). 
Regarding the additional limitations specifying the specific types of microbiology information and pathogen therapy recommendations, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to receiving patient features and receiving model output which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 11-20 and 22-29 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14, 16, 17, 19, 22-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0279754 to Barsoum et al. (“Barsoum”) in view of U.S. Patent App. Pub. No. 2006/0052945 to Rabinowitz et al. (“Rabinowitz”), U.S. Patent App. Pub. No. 2020/0143922 to Chekroud et al. (“Chekroud”), and U.S. Patent App. Pub. No. 2013/0325502 to Robicsek et al. (“Robicsek”):
Regarding claim 11, Barsoum discloses a method..., the method comprising: 
receiving at least one newly-available patient feature for the patient ([0026] and [0029]-[0031] note that new/fresh patent data may be received; accordingly, there are necessarily some instructions in the memory 64 of Figure 2 for receiving such new patent data (which are “newly-available patient features”)...;
adding the newly-available patient feature to an indication of all available patient features previously established for a previous application of one of a collection of trained models to the patient (data source 68 in Figure 2 which, as discussed in [0022], includes patient EHR data and the like and is stored in the memory 64; the various items of patient data are “patient features” and the memory 64 therefore maintains some “indication” of the features in order to manipulate the features as necessary; otherwise, the patient data would be essentially unusable; the memory 64 necessarily includes some instructions to update the “indication” of the features to include the newly-available patent features; see set of models 51-62 in [0024]; also [0026] notes that predictions can be repeatedly made with fresh data; thus, there was a previous application of one of the models to the patient); 
comparing the indication of all available patient features to metadata describing input features of respective models of the collection of trained models to determine whether the input features are available for applying the respective trained models to the patient ([0026] describes how each of a plurality of models 51-62 includes a set of predictors, where the set of predictors for each model is metadata indicating input features of the respective model; [0021] notes that the models 51-62 are “trained” models; [0024] discusses how a filter 72 uses the extracted patient data (“patient features”) to select a set of models and then [0026] discusses how a model selection component 74 selects an appropriate model from the set; as part of this processes, the patient feature indications are necessarily compared to the metadata of the models in order to determine whether or not a particular set of models is to be associated with a patient in [0024] or a particular model is to be selected in [0026]); 
selecting a selected trained model based on determining that the input features for the selected trained model are available for applying the selected trained model to the patient ([0026] notes that a model is selected; accordingly, there is necessarily a determination that the input features of the selected model are available for applying the selected model to the patient), wherein the selected trained model utilizes the received... information ([0026] notes how outcomes can be repeatedly made when fresh data is made available; thus, the model uses the received information); 
invoking the selected trained model ([0026] notes that once a model is selected, one or more outcomes can be calculated and stored in memory);
receiving an output of the selected trained model (again, [0026] notes that once a model is selected, one or more outcomes can be calculated and stored in memory), ...
displaying the [output] to a user (the outcome is displayed as noted in [0018] and [0026]), ...
...
While Barsoum discloses utilizing the models as part of treating patients (see end of [0034]), Barsoum appears to be silent regarding the newly-available patient features comprising at least microbiology information about the pathogen, wherein the microbiology information comprises genetic sequencing data, antibiotic testing data, and/or gram staining data, where the output of the selected model is specifically a pathogen therapy/treatment recommendation for a patient, and where the method further includes administering the pathogen therapy recommendation to the patient...
Nevertheless, Rabinowitz teaches that it was known in the healthcare informatics art for a data analysis and management engine (DAME) to select one of a plurality of models ([0048] and [0211]) and analyze a patient’s genetic/phenotypic data using the selected model ([0033]) to generate treatment recommendations for the patient ([0203] and [0236]), where the genetic patient data includes genetic data (genetic sequencing per [0046] and [0255]) on infectious agents, such as viral genomic data that relates to the patient's strain-of-infection ([0044]), where an output of the model is a therapy/treatment recommendation for a patient ([0203] and [0236]) including a drug treatment for treating an infection/illness ([0232] and [0305]), and to administer the recommended medication to the patient ([0212] and [0314]) which advantageously identifies treatments that are most likely to benefit patients suffering from pathogens such as infections/illnesses and the like and administers such treatments thereby leading to improved patient health outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the newly-available patient features to include at least microbiology information about a pathogen and that include genetic sequencing data such that the output of the selected model is specifically a pathogen therapy/treatment recommendation for a patient and to administer the recommended treatment to the patient in the system of Barsoum as taught by Rabinowitz to advantageously identify treatments that are most likely to benefit patients suffering from pathogens thereby leading to improved patient health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Barsoum/Rabinowitz combination appears to be silent regarding where the pathogen therapy recommendation includes (i) an identification of the selected trained model, (ii) a confidence in the selected trained model, and (iii) an evidence basis for at least one of the one or more recommended pathogen therapies.
Nevertheless, Rabinowitz teaches ([0048] and [0211]) that it was known in the healthcare informatics art to select one of a plurality of models for use in making clinical outcome predictions and thus treatment recommendations for patients ([0203] and [0236]) and generating an output ([0295]) including the name of the model (an identification of the model) and a confidence in the prediction of the selected model ([0033], [0228], and claim 5).  Furthermore, Chekroud teaches that it was known in the healthcare informatics art to generate treatment recommendations for a patient using patient information/characteristics inputted into a trained model (Figure 2, Abstract, and [0031]) and then display (Figure 8) the treatment recommendations along with an evidence basis for the recommendation.  Receiving an output of the selected trained model including an identification the selected model, a confidence in the model, and an evidence basis for recommended therapies output from the model would advantageously assist healthcare practitioners in administering appropriate therapies for patients thereby improving patient care.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the output of the selected model to include an identification of the selected model, a confidence in the model, and an evidence basis for recommended therapies output from the model in the system of the Barsoum/Rabinowitz combination as taught by Rabinowitz and Chekroud to advantageously assist healthcare practitioners in administering appropriate therapies for patients thereby improving patient care and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, the Barsoum/Rabinowitz/Chekroud combination appears to be silent regarding wherein the pathogen therapy recommendation comprises an antibiotic.
Nevertheless, Rabinowitz discloses that the system is also applicable to bacterial strains ([0270]) while Robicsek discloses a system that receives patient demographic/clinical data and recommends a treatment regimen ([0011]) in the form of an antibiotic for treating a particular bacteria ([0039]) which advantageously correlates treatments to specific syndromes, contemplates the use and efficacy of combining multiple drugs or antibiotics, and takes into account local trends and patient-specific characteristics ([0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the pathogen therapy recommendation of the Barsoum/Rabinowitz/Chekroud combination to be an antibiotic as taught by Robicsek to advantageously correlate treatments to specific syndromes (e.g., to a bacterial infection), contemplate the use and efficacy of combining multiple drugs or antibiotics, take into account local trends and patient-specific characteristics and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 12, the Barsoum/Rabinowitz/Chekroud/Robicsek combination discloses the method of claim 11, further including wherein selecting a selected trained model comprise selecting a trained model having the greatest number of input features among those trained models for which the input features are available for applying the selected trained model to the patient (Barsoum - [0026] discusses how the model selection component 74 selects a model from the set of models according to predictors (input features) associated with the model and an associated accuracy, [0017] discusses how the model having the highest accuracy may be selected, and [0036] discusses how the accuracy can be increased by adding additional predictors; therefore, Barsoum discloses selecting the model having the greatest number of input features (predictors) among those models for which the input features are available for applying the model to the patient).

Regarding claim 13, the Barsoum/Rabinowitz/Chekroud/Robicsek combination discloses the method of claim 1, further including wherein: 
the collection of trained models is arranged in a sequence (Barsoum - Figure 2 illustrates the collection being arranged in a sequence), and 
selecting a selected trained model comprise instructions for selecting a trained model placed furthest in the sequence among those trained models for which the input features are available for applying the selected trained model to the patient (with respect to Figure 2 of Barsoum, and assuming model “ANN(N) 53” (which as shown is furthest in the sequence) had the “highest accuracy” as discussed above in relation to Figure 2, then the model placed furthest in the sequence would be selected).

Regarding claim 14, the Barsoum/Rabinowitz/Chekroud/Robicsek combination discloses the method of claim 1, further including wherein invoking the selected trained model comprise instructions for providing one or more of the available patient features in the updated indication of all available patient features corresponding to the input features to the selected trained model (Barsoum - [0026] notes that once the model is selected, predictions are made and also notes that new predictions can be made as fresh data for one or more of the predictors becomes available; therefore, patient features (new data) are provided to the respective corresponding predictors/input features of the selected model).

Regarding claim 16, the Barsoum/Rabinowitz/Chekroud/Robicsek combination discloses the method of claim 11, further including periodically retraining the respective models of the collection of trained models (Barsoum - [0031] and [0038] disclose retraining the models).

Regarding claim 17, the Barsoum/Rabinowitz/Chekroud/Robicsek combination discloses the method of claim 16, further including:
generating at least one label after the indication of all available features for the patient includes indications of all features accepted as input by any of the trained models of the collection of models (Barsoum - [0024] discusses how a patient is associated/categorized with one of a number of sets of models; there is necessarily some indication (a “label”) in the memory 64 identifying this association/categorization of the patient with the particular set of models); 
generating at least one new training example from the generated at least one label and the available features for the patient (Barsoum - [0029] discusses patient records that have been updated and associated with models (and therefore the “label”); such patient records are a “training example” generated from the label and the available patient features); and 
adding the at least one new training example to a training set (Barsoum - [0029] notes that the patient records are collected and utilized as “training data”, where the training data is a “training set”), 
wherein the step of periodically retraining the respective models comprises training the respective models using the training set (Barsoum - [0030] notes that the models are periodically retrained which would be with the training data/set from [0029]).

Regarding claim 19, the Barsoum/Rabinowitz/Chekroud/Robicsek combination discloses the method of claim 1, wherein: 
a first model of the collection of trained models is configured to accept as an input feature first data obtained from a first procedure that takes a first amount of time (Barsoum - [0023] discloses that the sources of patient data (which are inputted into the models per at least [0026]) include, inter alia, Current Procedural Terminology (CPT) codes and Healthcare Common Procedure Coding System (HCPCS) codes; such coding systems necessarily include number different codes associated with numerous different procedures that take various different amounts of time); and 
a second model of the collection of trained models is configured to accept as an input feature second data obtained from a second procedure that takes a second amount of time that is longer than the first amount of time (Barsoum - [0023] discloses that the sources of patient data (which are inputted into the models per at least [0026]) include, inter alia, Current Procedural Terminology (CPT) codes and Healthcare Common Procedure Coding System (HCPCS) codes; such coding systems necessarily include number different codes associated with numerous different procedures that take various different amounts of time).

Regarding claim 22, Barsoum discloses a method..., comprising: 
receiving [an output of a trained model] ([0026] notes that once a model is selected, one or more outcomes can be calculated and stored in memory)..., wherein the [output of the trained model] is generated by: 
receiving, by a processor, at least one newly-available patient feature for the patient ([0026] and [0029]-[0031] note that new/fresh patent data may be received; accordingly, there are necessarily some instructions in the memory 64 of Figure 2 for receiving such new patent data (which are “newly-available patient features”),...;
adding, by the processor, the newly-available patient feature to an indication of all available patient features previously established for a previous application of one of a collection of trained models to the patient (data source 68 in Figure 2 which, as discussed in [0022], includes patient EHR data and the like and is stored in the memory 64; the various items of patient data are “patient features” and the memory 64 therefore maintains some “indication” of the features in order to manipulate the features as necessary; otherwise, the patient data would be essentially unusable; the memory 64 necessarily includes some instructions to update the “indication” of the features to include the newly-available patent features; see set of models 51-62 in [0024]; also [0026] notes that predictions can be repeatedly made with fresh data; thus, there was a previous application of one of the models to the patient); 
comparing, by the processor, the indication of all available patient features to metadata describing input features of respective models of the collection of trained models to determine whether the input features are available for applying the respective trained models to the patient ([0026] describes how each of a plurality of models 51-62 includes a set of predictors, where the set of predictors for each model is metadata indicating input features of the respective model; [0021] notes that the models 51-62 are “trained” models; [0024] discusses how a filter 72 uses the extracted patient data (“patient features”) to select a set of models and then [0026] discusses how a model selection component 74 selects an appropriate model from the set; as part of this processes, the patient feature indications are necessarily compared to the metadata of the models in order to determine whether or not a particular set of models is to be associated with a patient in [0024] or a particular model is to be selected in [0026]); 
selecting, by the processor, a selected trained model based on determining that the input features for the selected trained model are available for applying the selected trained model to the patient ([0026] notes that a model is selected; accordingly, there is necessarily a determination that the input features of the selected model are available for applying the selected model to the patient), wherein the selected trained model utilizes the received ... information about the pathogen ([0026] notes how outcomes can be repeatedly made when fresh data is made available; thus, the model uses the received information); 
invoking the selected trained model ([0026] notes that once a model is selected, one or more outcomes can be calculated and stored in memory); 
receiving, by the processor, an output of the selected trained model (again, [0026] notes that once a model is selected, one or more outcomes can be calculated and stored in memory),...; 
displaying, on a user interface, the [output of the trained model] (the outcome is displayed as noted in [0018] and [0026]); and 
...
While Barsoum discloses utilizing the models as part of treating patients (see end of [0034]), Barsoum appears to be silent regarding the newly-available patient features comprising at least microbiology information about the pathogen, wherein the microbiology information comprises genetic sequencing data, antibiotic testing data, and/or gram staining data, where the output of the selected model is specifically a pathogen therapy/treatment recommendation for a patient, and where the method further includes administering the pathogen therapy recommendation to the patient...
Nevertheless, Rabinowitz teaches that it was known in the healthcare informatics art for a data analysis and management engine (DAME) to select one of a plurality of models ([0048] and [0211]) and analyze a patient’s genetic/phenotypic data using the selected model ([0033]) to generate treatment recommendations for the patient ([0203] and [0236]), where the genetic patient data includes genetic data (genetic sequencing per [0046] and [0255]) on infectious agents, such as viral genomic data that relates to the patient's strain-of-infection ([0044]), where an output of the model is a therapy/treatment recommendation for a patient ([0203] and [0236]) including a drug treatment for treating an infection/illness ([0232] and [0305]), and to administer the recommended medication to the patient ([0212] and [0314]) which advantageously identifies treatments that are most likely to benefit patients suffering from pathogens such as infections/illnesses and the like and administers such treatments thereby leading to improved patient health outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the newly-available patient features to include at least microbiology information about a pathogen and that include genetic sequencing data such that the output of the selected model is specifically a pathogen therapy/treatment recommendation for a patient and to administer the recommended treatment to the patient in the system of Barsoum as taught by Rabinowitz to advantageously identify treatments that are most likely to benefit patients suffering from pathogens thereby leading to improved patient health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Barsoum/Rabinowitz combination appears to be silent regarding where the pathogen therapy recommendation includes (i) an identification of the selected trained model, (ii) a confidence in the selected trained model, and (iii) an evidence basis for at least one of the one or more recommended pathogen therapies.
Nevertheless, Rabinowitz teaches ([0048] and [0211]) that it was known in the healthcare informatics art to select one of a plurality of models for use in making clinical outcome predictions and thus treatment recommendations for patients ([0203] and [0236]) and generating an output ([0295]) including the name of the model (an identification of the model) and a confidence in the prediction of the selected model ([0033], [0228], and claim 5).  Furthermore, Chekroud teaches that it was known in the healthcare informatics art to generate treatment recommendations for a patient using patient information/characteristics inputted into a trained model (Figure 2, Abstract, and [0031]) and then display (Figure 8) the treatment recommendations along with an evidence basis for the recommendation.  Receiving an output of the selected trained model including an identification the selected model, a confidence in the model, and an evidence basis for recommended therapies output from the model would advantageously assist healthcare practitioners in administering appropriate therapies for patients thereby improving patient care.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the pathogen therapy recommendation output to include an identification of the selected model, a confidence in the model, and an evidence basis for recommended therapies output from the model in the system of the Barsoum/Rabinowitz combination as taught by Rabinowitz and Chekroud to advantageously assist healthcare practitioners in administering appropriate therapies for patients thereby improving patient care and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, the Barsoum/Rabinowitz/Chekroud combination appears to be silent regarding wherein the pathogen therapy recommendation comprises an antibiotic.
Nevertheless, Rabinowitz discloses that the system is also applicable to bacterial strains ([0270]) while Robicsek discloses a system that receives patient demographic/clinical data and recommends a treatment regimen ([0011]) in the form of an antibiotic for treating a particular bacteria ([0039]) which advantageously correlates treatments to specific syndromes, contemplates the use and efficacy of combining multiple drugs or antibiotics, and takes into account local trends and patient-specific characteristics ([0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the pathogen therapy recommendation of the Barsoum/Rabinowitz/Chekroud combination to be an antibiotic as taught by Robicsek to advantageously correlate treatments to specific syndromes (e.g., to a bacterial infection), contemplate the use and efficacy of combining multiple drugs or antibiotics, take into account local trends and patient-specific characteristics and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 23-25 and 28 are rejected in view of the Barsoum/Rabinowitz/Chekroud/Robicsek combination as respectively discussed above in relation to claims 12-14 and 19.

Claims 15, 18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0279754 to Barsoum et al. (“Barsoum”) in view of U.S. Patent App. Pub. No. 2006/0052945 to Rabinowitz et al. (“Rabinowitz”), U.S. Patent App. Pub. No. 2020/0143922 to Chekroud et al. (“Chekroud”), and U.S. Patent App. Pub. No. 2013/0325502 to Robicsek et al. (“Robicsek”) as applied to claim 14 above, and further in view of U.S. Patent No. 2006/0085227 to Rosenfeld et al. (“Rosenfeld”):
	Regarding claim 15, the Barsoum/Rabinowitz/Chekroud/Robicsek combination discloses the method of claim 14 but appears to be silent regarding wherein providing the input features to the selected trained model comprise instructions for providing antibiotic sensitivity data for a population of patients to the selected trained model.
	However, Rosenfeld teaches that it was known in the healthcare informatics art to utilize patient data including antibiotic sensitivity data ([0191]) of a wide variety of patients (“a population of patients”) in conjunction with decision support algorithms/models to determine patient treatments ([0058] and [0201]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided antibiotic sensitivity data for a population of patients to the selected trained model in the system of the Barsoum/Rabinowitz/Chekroud/Robicsek combination as taught by Rosenfeld in order to take into account resistances to one or more antibiotics when determining patient outcomes through invocation of the selected model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 18, the Barsoum/Rabinowitz/Chekroud/Robicsek combination discloses the method of claim 16 but appears to be silent regarding wherein periodically retraining the respective models of the collection of trained models comprises training the respective models using training examples derived from antibiotic sensitivity data for a population of patients.
	However, Rosenfeld teaches that it was known in the healthcare informatics art to utilize patient data including antibiotic sensitivity data ([0191]) of a wide variety of patients (“a population of patients”) in conjunction with decision support algorithms/models to determine patient treatments ([0058] and [0201]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided antibiotic sensitivity data for a population of patients to the selected trained model in the system of the Barsoum/Rabinowitz/Chekroud/Robicsek combination as taught by Rosenfeld in order to take into account resistances to one or more antibiotics when determining patient outcomes through invocation of the selected model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, as the Barsoum/Rabinowitz/Chekroud/Robicsek combination already discloses generating training examples from old and/or new patient features/data to train the models (Barsoum - [0029]-[0031] and [0038]) and the patient data includes antibiotic sensitivity data for a patient population per the Barsoum/Rabinowitz/Chekroud/Robicsek/Rosenfeld combination, then the Barsoum/Rabinowitz/Chekroud/Robicsek/Rosenfeld combination includes training the models with training examples derived from such antibiotic sensitivity data for a patient population.
	
Claims 26 and 27 are rejected in view of the Barsoum/Rabinowitz/Chekroud/Robicsek/Rosenfeld as respectively discussed above in relation to claims 15 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686